UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 40-F/A (Amendment No. 1) [] REGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934 OR [ X ] ANNUAL REPORT PURSUANT TO SECTION 13(A) OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2007 Commission File Number001-15016 MDS INC. (Exact name of Registrant as specified in its charter) Canada (Federal) (Province or other jurisdiction of incorporation or organization) 8099 (Primary Standard Industrial Classification Code Number (if applicable)) 98-0170107 (I.R.S. Employer Identification Number (if applicable)) Suite 300, West Tower 2700 Matheson Blvd., East Mississauga, Ontario Canada L4W 4V9 (416) 213-4082 (Address and telephone number of Registrant's principal executive offices) MDS Pharma Services (US) Inc. 621 Rose Street,P.O. Box 80837, Lincoln, Nebraska 68501 (402) 476-2811 (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered Common Shares, no par value New York Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act. none (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. none (Title of Class) For annual reports, indicate by check mark the information filed with this Form: [ X ] Annual information form [ X ] Audited annual financial statements Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. The Registrant had 122,578,331 Common Shares outstanding as at October 31, 2007 Indicate by check mark whether the Registrant by filing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 (the "Exchange Act"). If "Yes" is marked, indicate the file number assigned to the Registrant in connection with such Rule. Yes[]No[X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [] EXPLANATORY NOTE MDS Inc. (the "Registrant") is filing this Amendment No. 1 to the Registrant's Annual Report on Form 40-F in order to file a revised consent of Ernst & Young LLP, registered public accountants. Undertaking and Consent to Service of Process Undertaking The Registrant undertakes to make available, in person or by telephone, representatives to respond to inquiries made by the Commission Staff, and to furnish promptly, when requested to do so by the Commission Staff, information relating to the securities in relation to which the obligation to file an annual report on Form 40-F arises, or transactions in said securities. Consent to Service of Process Concurrently with the filing of the Registrant's Form 40-F on February 2, 2001 (File No. 001-15016), the Registrant filed with the SEC a written irrevocable consent and power of attorney on Form F-X; an amendment to that Form F-X was filed with the SEC on May 23, 2001. EXHIBITS The following exhibits are filed as part of this report: Exhibit No. Description 99.1 Revised Consent of Ernst & Young LLP. 31.2 Certification of the Chief Executive Officer (Principal Executive Officer) pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.3 Certification of the Chief Financial Officer (Principal Financial Officer) pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. SIGNATURES Pursuant to the requirements of the Exchange Act, the Registrant certifies that it meets all of the requirements for filing on Form 40-F and has duly caused this annual report to be signed on its behalf by the undersigned, thereto duly authorized. Date: January 30, 2008 MDS Inc. By: /s/ Douglas S. Prince Name: Douglas S. Prince Title:Executive Vice-President Finance and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 Revised Consent of Ernst & Young LLP. 31.2 Certification of the Chief Executive Officer (Principal Executive Officer) pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.3 Certification of the Chief Financial Officer (Principal Financial Officer) pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.
